******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  VANESSA L. HAMMEL v. MICHAEL J. HAMMEL
                (AC 36088)
           DiPentima, C. J., and Keller and Flynn, Js.
        Argued March 2—officially released July 28, 2015

  (Appeal from Superior Court, judicial district of
              Danbury, Winslow, J.)
  Christopher P. Norris, with whom, on the brief, was
Vanessa L. Hammel, self-represented, for the appel-
lant (plaintiff).
  Deborah L. Grover, for the appellee (defendant).
                         Opinion

  DiPENTIMA, C. J. The plaintiff, Vanessa L. Hammel,
appeals from the judgment of the trial court dissolving
her marriage to the defendant, Michael J. Hammel, and
making certain financial orders and dividing the marital
property of the parties. On appeal, the plaintiff claims
that the court erred in (1) finding that she had received
a bachelor’s degree, and (2) ordering her to pay the
real estate taxes and common charges for real property
awarded to the defendant. We agree that the court erred
in finding that the plaintiff had received a bachelor’s
degree and, accordingly, we reverse the judgment as
to the financial orders.1
  The record reveals the following relevant facts and
procedural history. The parties married on December
31, 2004. They had one child during the marriage. In
February, 2012, the plaintiff filed a complaint seeking
the dissolution of her marriage to the defendant. The
matter was tried to the court on April 4 and May 30, 2013.
   On June 21, 2013, the court issued a memorandum
of decision, making certain financial orders and dividing
the marital assets of the parties. In its memorandum of
decision, the court made findings of fact with respect to
the parties’ educational backgrounds and employment
histories. The court found that the plaintiff had ‘‘com-
pleted her bachelor’s degree during the marriage in
December, 2010, from the Art Institute of Pittsburgh
with a major in interior design.’’ The court summarized
the plaintiff’s employment history as follows: ‘‘Shortly
after the marriage, the plaintiff worked for PepsiCo.
She took off one year after the birth of [the parties’
child] in December, 2008. She then returned to PepsiCo
and continued there until [she was laid] off in March,
2010. She did not secure a new job until May, 2011, at
Ethan Allen. She is now an inventory planner at Ethan
Allen earning $51,500 per year. There is no overtime pay
available. Her health insurance through work covers the
entire family at a cost of $70 per week for medical
insurance and $25 per week for dental insurance. The
divorce of the parties will result in [the] removal of
the defendant from the insurance and a $25 per week
reduction in the plaintiff’s health insurance costs. The
plaintiff’s net weekly income is $709. The plaintiff has
a PepsiCo 401 (k) plan worth $11,385 and an Ethan
Allen 401 (k) containing $998 (net after a loan of $18,750
taken by the plaintiff to pay household expenses and
attorney fees). The plaintiff also has a PepsiCo pension
that will pay her $529 per month upon her retirement
in approximately twenty-four years.’’
  With respect to the defendant, the court found that
he had completed high school and had ‘‘received a
degree from tattoo school in January, 2011.’’ The court
also found that ‘‘[a]fter completing high school, the
defendant worked as a carpenter.’’ In November, 2005,
the defendant suffered a serious injury while at work
and, as a result, he was unable to work for more than
two years. The court summarized the defendant’s
employment history as follows: ‘‘The defendant was
working for his brother as a carpenter for the first year
and one-half of the marriage until his November 2, 2005
accident. He received workers’ compensation for two
years thereafter. He resumed employment as a carpen-
ter in the latter part of 2007, working sporadically part-
time for his brother. He supervised the renovations at
the house the parties purchased in September, 2009.
The defendant’s failure to secure full-time employment
from 2007 until May, 2013, was a source of conflict
between the parties. The defendant started full-time
work at Centerline Construction Co. in Greenwich on
May 20, 2013. He is a construction supervisor earning
$25 per hour. He got his first paycheck June 1, 2013.
He receives no overtime pay, no benefits and no holiday
pay. There is no retirement plan. There is a possibility
he may be able to get health insurance through his new
employment. Estimating twenty-six unpaid days per
year, the defendant will be earning at a rate of $46,800
per year. Through May in the current calendar year, the
defendant earned $700 doing tattoos. Extrapolating that
income to the full year would give the defendant addi-
tional income of $1680 in 2013. The defendant’s average
net income is $671 per week. He has no retirement
moneys set aside.’’
  In making its financial orders and dividing the parties’
marital property, the court stated that it had ‘‘consid-
ered all the criteria of General Statutes §§ 46b-56, 46b-
56c, 46b-62, 46b-81, 46b-82, 46b-84 and the Connecticut
child support guidelines in light of the evidence pre-
sented. The parties are in equipoise as to age, station,
needs, liabilities, occupation, amount and sources of
income, earning potential and vocational skills. The
plaintiff enjoys advantages over the defendant in such
matters as education, health, and the ability to put aside
retirement moneys in the future.’’
   On July 11, 2013, the plaintiff filed a motion for articu-
lation, asking that the court explain, inter alia, its finding
that she had completed her bachelor’s degree during
the marriage. On that day, she also filed a motion to
reargue postjudgment. On August 26, 2013, the court
denied the plaintiff’s motion to reargue and iterated
that it considered the plaintiff’s advantages over the
defendant ‘‘in such matters as education, health and
the ability to put aside moneys for retirement . . . to
be of great importance among the criteria of General
Statutes § 46b-81.’’ In response to the plaintiff’s motion
for articulation concerning the bachelor’s degree, the
court stated that ‘‘[o]n April 4, 2013, the plaintiff testified
that she got her college degree from the Art Institute of
Pittsburgh, completing the degree during the marriage.’’
This appeal followed.
   On appeal, the plaintiff argues that the court’s finding
that she completed a bachelor’s degree during the mar-
riage was inaccurate and unsupported by the evidence.
The plaintiff further argues that, in light of the court’s
error and the weight it placed on the parties’ educational
backgrounds, the case must be remanded for a new
hearing on all the financial orders. The defendant argues
that the court did not err when it found that the plaintiff
had completed a bachelor’s degree and that the plaintiff
has not met her burden for the matter to be remanded.
We agree with the plaintiff that the court erred and that
a new hearing on all the financial orders is required.
   We first address the dispositive issue of whether the
court erred in finding that the plaintiff completed a
bachelor’s degree. As an initial matter, the defendant
argues that the plaintiff cannot raise this issue on appeal
because she failed to seek reargument regarding her
education, never advised the court that there was a
factual error, and never attempted to offer additional
evidence on the subject. The defendant asserts that ‘‘[i]t
is only when a significant error is brought to the court’s
attention, and the court thereafter agrees, but fails to
reconsider its financial orders, that a possible abuse of
discretion issue can be successfully raised.’’ The defen-
dant cites to Traystman v. Traystman, 141 Conn. App.
789, 796–97, 62 A.3d 1149 (2013), to support his position.
We are not persuaded.
   In Traystman, the trial court made financial orders
in a dissolution decree on the basis of a flawed calcula-
tion of the plaintiff’s earning capacity and also failed
to allocate certain retirement assets. Id., 795–96. ‘‘When
this error was brought to the court’s attention in the
defendant’s postjudgment motions, the court declined
to alter its financial orders.’’ Id., 796. On appeal, this
court held that ‘‘[t]he [trial] court’s failure to reconsider
its financial orders, after being apprised of these signifi-
cant errors, was an abuse of discretion. Once it was
clear that the basis for the orders was flawed, they
could not be salvaged by the court’s assertion that the
errors were inconsequential.’’ Id. We do not read
Traystman, as the defendant does, to hold that ‘‘[i]t is
only when a significant error is brought to the court’s
attention, and the court thereafter agrees, but fails to
reconsider its financial orders, that a possible abuse of
discretion issue can be successfully raised’’ on appeal.
Rather, Traystman holds that, if the trial court fails to
reconsider its financial orders after it becomes aware
that they were based on significant errors, that failure
is an abuse of discretion. The court here became aware
of the error when, less than one month after judgment,
the plaintiff filed a motion for articulation and clarifica-
tion as to the court’s factual findings on her educa-
tional background.
   We now turn to the merits of the plaintiff’s claim.
‘‘The factual findings of a trial court must stand . . .
unless they are clearly erroneous or involve an abuse
of discretion.’’ (Internal quotation marks omitted.) Wal-
pole Woodworkers, Inc. v. Manning, 307 Conn. 582, 588,
57 A.3d 730 (2012). ‘‘A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed. . . . Because it is the trial court’s function
to weigh the evidence and determine credibility, we
give great deference to its findings. . . . In reviewing
factual findings, [w]e do not examine the record to
determine whether the [court] could have reached a
conclusion other than the one reached. . . . Instead,
we make every reasonable presumption . . . in favor
of the trial court’s ruling.’’ (Internal quotation marks
omitted.) Ackerman v. Sobol Family Partnership, LLP,
298 Conn. 495, 507–508, 4 A.3d 288 (2010).
  At trial, in response to questions from her counsel,
the plaintiff testified about her educational background:
   ‘‘[The Plaintiff’s Counsel]: . . . Prior to your mar-
riage to [the defendant], had you completed your edu-
cation?
  ‘‘[The Plaintiff]: I had some college classes, yes. I did
not complete it.
  ‘‘[The Plaintiff’s Counsel]: And have you take—have
you completed your college education, since you first
met with [the defendant]—first met him?
  ‘‘[The Plaintiff]: I took classes for interior design. I
did a diploma program.
  ‘‘[The Plaintiff’s Counsel]: And did you receive a
diploma?
  ‘‘[The Plaintiff]: I did.
  ‘‘[The Plaintiff’s Counsel]: From where?
  ‘‘[The Plaintiff]: From the Art Institute of Pittsburgh.’’
   In its response to the plaintiff’s motion for articula-
tion, the court cited to this testimony as the basis for
its finding that the plaintiff had completed a bachelor’s
degree. The court stated in its articulation that ‘‘[o]n
April 4, 2013, the plaintiff testified that she got her
college degree from the Art Institute of Pittsburgh, com-
pleting the degree during the marriage.’’
  The plaintiff argues that there is no evidence that her
diploma from the Art Institute of Pittsburgh was the
equivalent of a bachelor’s degree and, therefore, the
court’s finding that she completed a bachelor’s degree
was inaccurate. In response, the defendant argues that
the court did not err because the plaintiff answered
in an affirmative manner when her counsel asked her
whether she had completed college. The defendant
asserts that ‘‘[t]he plaintiff’s response to whether she
‘completed college’ and the court’s findings in that
regard, were legal, logical and reasonable.’’ We agree
that the plaintiff’s testimony indicates that she com-
pleted college. Completion of college, however, does
not necessarily result in the receipt of a bachelor’s
degree. ‘‘College’’ is defined as ‘‘an independent institu-
tion of higher learning offering a course of general stud-
ies leading to a bachelor’s degree’’ or as ‘‘an institution
offering instruction usu[ally] in a professional, voca-
tional, or technical field.’’ Merriam-Webster’s Collegiate
Dictionary (11th Ed. 2012) pp. 243–44.
  The plaintiff testified that she completed a ‘‘diploma
program’’ and that she received a diploma from the Art
Institute of Pittsburgh. There was no other evidence
presented as to what type of institution of higher learn-
ing the Art Institute of Pittsburgh qualifies as, or
whether the diploma completed by the plaintiff was a
certification, an associate’s degree, a bachelor’s degree,
or some other form of educational achievement. The
court’s finding that the plaintiff completed a bachelor’s
degree was therefore speculative. See State v. Bharrat,
129 Conn. App. 1, 15, 20 A.3d 9 (finder of fact is not
entitled to engage in speculation or conjecture), cert.
denied, 302 Conn. 905, 23 A.3d 1243 (2011). Even if we
make every reasonable presumption in favor of the
court’s ruling, the record simply does not support the
court’s finding that the plaintiff received a bachelor’s
degree. Accordingly, we conclude that the court’s find-
ing that the plaintiff completed a bachelor’s degree was
clearly erroneous.
   The plaintiff argues that, because the court’s finding
that she completed a bachelor’s degree was clearly erro-
neous, the case must be remanded for a new hearing
on all the financial orders. In response, the defendant
argues that the plaintiff has not met her burden for the
matter to be remanded because she failed ‘‘to raise the
issue of her education with the court postjudgment
. . . .’’ We previously addressed this argument and
found it to be without merit. We agree with the plaintiff
that the case must be remanded for a new hearing on
all the financial orders. The court specifically stated,
in both its memorandum of decision on the plaintiff’s
motion for reargument, which it denied, and in its articu-
lation, that it considered the plaintiff’s advantages over
the defendant ‘‘in such matters as education, health
and the ability to put aside moneys for retirement’’ to
be ‘‘of great importance . . . .’’ (Emphasis added.) We
conclude, therefore, that the court’s financial orders
were the product of mistake; see Traystman v. Trayst-
man, supra, 141 Conn. App. 795; and the case must be
remanded for a new hearing on all the financial orders.
   ‘‘A fundamental principle in dissolution actions is that
a trial court may exercise broad discretion in awarding
alimony and dividing property as long as it considers
all relevant statutory criteria. . . . Our standard of
review for financial orders in a dissolution action is
clear. The trial court has broad discretion in fashioning
its financial orders, and [j]udicial review of a trial
court’s exercise of [this] broad discretion . . . is lim-
ited to the question of whether the . . . court correctly
applied the law and could reasonably have concluded
as it did. . . . In making those determinations, we
allow every reasonable presumption . . . in favor of
the correctness of [the trial court’s] action. . . .
  ‘‘This deferential standard of review is not, however,
without limits. There are rare cases in which the trial
court’s financial orders warrant reversal because they
are, for example, logically inconsistent . . . or simply
mistaken . . . . We cannot countenance financial
orders that are the product of mistake, even if they
ultimately may be seen to be reasonable.’’ (Citations
omitted; internal quotation marks omitted.) Id., 794–95.
The trial court’s decision ‘‘must be based on logic
applied to facts correctly interpreted. The rendering
of a judgment in a complicated dissolution case is a
carefully crafted mosaic, each element of which may
be dependent on the other. . . . Each party is entitled
to overall financial orders which reflect the court’s dis-
cretion and are based upon the facts elicited and the
statutory criteria.’’ Ehrenkranz v. Ehrenkranz, 2 Conn.
App. 416, 424, 479 A.2d 826 (1984).
   ‘‘[W]hen an appellate court reverses a trial court judg-
ment based on an improper alimony, property distribu-
tion, or child support award, the appellate court’s
remand typically authorizes the trial court to reconsider
all of the financial orders. . . . The rationale for requir-
ing a reexamination of all of the aspects of the financial
orders is their inherent interdependence. . . . Indeed,
this state’s appellate courts have often described finan-
cial orders appurtenant to dissolution proceedings as
entirely interwoven and as a carefully crafted mosaic,
each element of which may be dependent on the other.’’
(Citations omitted; internal quotation marks omitted.)
Traystman v. Traystman, supra, 141 Conn. App. 797.
  The judgment is reversed only as to the financial
orders and the case is remanded for further proceedings
as to all the financial orders; the judgment is affirmed
in all other respects.
      In this opinion the other judges concurred.
  1
   Because we agree with the plaintiff’s first claim and reverse the judgment
and remand the case for reconsideration of all the financial orders, we need
not reach her second claim.